Citation Nr: 0606157	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

What evaluation is warranted from May 31, 2000 to March 18, 
2002, for residuals of right shoulder strain? 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to May 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue on 
appeal was placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.  In light of the 
foregoing and the particular pleading presented by the 
appellant, the Board has styled the issue accordingly. 


FINDING OF FACT

From May 31, 2000 to March 18, 2002, residuals of right 
shoulder strain were manifested by objective evidence of 
loose movement.  


CONCLUSION OF LAW

From May 31, 2000 to March 18, 2002, the veteran met the 
schedular criteria for a 20 percent rating for residuals of 
right shoulder strain.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5203 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that, from May 31, 2000 to March 18, 
2002, and during this period alone, his service-connected 
right shoulder disability was manifested by pain, tingling, 
and loose shoulder movement; and that he thereby warrants the 
assignment of a higher disability evaluation.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  In cases where the original rating assigned is 
appealed, consideration must be given to whether the veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson. 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source. 

The December 2001 rating decision granted service connection 
for residuals of a right shoulder strain and rated it as ten 
percent disabling, by analogy, under 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5203 (impairment of the clavicle or 
scapula), effective from May 31, 2000.

Under Diagnostic Code 5203, a 20 percent rating is warranted 
for nonunion of the clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a.

With the above criteria in mind, the Board notes that, 
although the August 2000 VA examination was negative for 
instability, a July 2001 Magnetic Resonance Imaging (MRI) 
test shows a tear at the posterior margin of the rotator cuff 
at the infraspinatus insertion.  Also, in July 2001, the 
veteran was diagnosed with laxity.  Thereafter, in a December 
2001 VA treatment record, after observing inferior laxity, he 
was diagnosed with likely multidirectional instability.  
Finally, a March 2002 postoperative report, which discussed 
the surgical repair of a superior, labral, anterior, and 
posterior lesion; noted a preoperative diagnosis of 
multidirectional instability.

The Board accords more deference to these July 2001, December 
2001, and March 2002 records than to the August 2000 VA 
examination report because they appear later in time and were 
made by his regular VA treatment provider, in the normal 
course of treatment.  In fact, the reason for the veteran's 
shoulder surgery in March 2002 was this multidirectional 
instability.

Given the July 2001, December 2001, and March 2002 
discussions of right shoulder multidirectional instability, 
the Board finds that the veteran's service connected right 
shoulder disorder was manifested by disability that was, by 
analogy, productive of constant loose movement.  Therefore, 
the evidence, both positive and negative, is at least in 
equipoise.  Under such circumstances, and granting the 
veteran the benefit of any doubt in this matter, the Board 
concludes that a rating of 20 percent for residuals of right 
shoulder strain is warranted for the period from May 31, 2000 
to March 18, 2002.  38 U.S.C.A. § 5107 (2005); 38 C.F.R. 
§§ 3.102, 4.20, 4.71a, Diagnostic Code 5203 (2005).

As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed.

The appeal is allowed. 



ORDER

From May 31, 2000 to March 18, 2002, a 20 percent evaluation 
for residuals of right shoulder strain is granted, subject to 
the laws and regulations governing the award of monetary 
benefits. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


